Citation Nr: 0522809	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cerumen impaction 
of both ears.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for lumbosacral spine 
disability claimed as lumbosacral pain secondary to 
service-connected left ankle fracture disability.

5.  Entitlement to service connection for bilateral knee 
condition claimed as secondary to service-connected left 
ankle fracture disability.

6.  Entitlement to service connection for right ankle 
disability claimed as secondary to service-connected left 
ankle fracture disability.

7.  Evaluation of allergic rhinitis, currently rated as 10 
percent disabling.

8.  Entitlement to service connection for a diarrhea due to 
undiagnosed illness.

9.  Entitlement to service connection for a skin disorder 
claimed as rash due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.  He was awarded or authorized the Southwest 
Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and May 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 2002 rating decision granted 
service connection for allergic rhinitis and assigned it a 10 
percent rating.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in December 2003.  In April 2005, the RO issued a 
statement of the case on the matter of service connection for 
lung condition, pursuant to the Board's remand.  There is not 
of record any indication that the veteran has perfected an 
appeal of this issue.  Accordingly, the Board has no 
jurisdiction of this matter at this time.

The issues of entitlement to service connection for diarrhea 
due to undiagnosed illness and skin disorder claimed as rash 
due to undiagnosed illness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no disability from cerumen impaction of the 
ears.  

2.  There are no residuals of an in-service left eye injury.  

3.  Hypertension was not manifest in service or within one 
year of service and is unrelated to service.

4.  A lumbosacral spine disease or injury did not occur in 
service and arthritis of the lumbosacral spine was not 
manifest within 1 year of separation.

5.  Lumbosacral spine disability is unrelated to service or 
to the veteran's service-connected left ankle fracture. 

6.  Bilateral knee disease or injury was not manifest in 
service and arthritis was not manifest within one year of 
separation.

7.  Bilateral knee disability is unrelated to service or to 
the veteran's service-connected left ankle fracture.

8.  The veteran's current right ankle inversion sprain had 
its onset in service.  

9.  The veteran has allergic rhinitis without polyps.  




CONCLUSIONS OF LAW

1.  A disability due to cerumen impaction of the ears was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a left eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

4.  Lumbosacral spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

5.  Lumbosacral spine disability is not proximately due to or 
the result of service-connected left ankle fracture disease 
or injury.  38 C.F.R. § 3.310 (2004).

6.  Bilateral knee disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

7.  Bilateral knee disability is not proximately due to or 
the result of service-connected left ankle fracture disease 
or injury.  38 C.F.R. § 3.310 (2004).

8.  Right ankle inversion sprain was incurred in peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.

9.  The criteria for a disability rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6522 (2004).

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the May 2001 and May 2002 rating 
decisions were promulgated did the AOJ, in May 2004, provide 
explicit notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Specifically, the claimant was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The claimant was notified to submit 
any medical evidence he had, and he was sent VA Forms 21-4142 
and 21-4138, and he was told to furnish information about VA 
treatment.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ has obtained service, VA, and private medical records 
and after the May 2004 VCAA notice, the veteran stated that 
he did not have any additional evidence to submit at that 
time.  The timing-of-notice error was sufficiently remedied 
by the process carried out during the course of the claim and 
the process provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The timing-of-notice error was 
thus nonprejudicial in this case because the error did not 
affect the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, VA medical records 
including examination reports, and private medical records 
have been obtained.  The records satisfy 38 C.F.R. § 3.326.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection claims

Pertinent criteria

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Hypertension or arthritis may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

As provided for under 38 U.S.C.A. § 1117, VA may pay 
compensation to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or manifested to a 
degree of 10 percent or more during the presumptive periods 
prescribed by the Secretary or by September 30, 2011.  Such 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317.  The six-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

A qualifying chronic disability has been defined under 38 
C.F.R. § 3.317 as a chronic disability resulting from any of 
the following: an undiagnosed illness; medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms.  Objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headache, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Analysis

In claiming service connection, the veteran has not asserted 
that any pertinent diseases or injuries were incurred while 
engaging in combat with the enemy.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

He has made assertions as to the etiologies of his claimed 
disorders.  However, assertions from laypersons such as the 
veteran concerning the etiology of disease or injury, when 
such assertions of etiology require medical expertise, are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The veteran has made such assertions here. 

Cerumen impaction

The veteran has appealed the denial of service connection for 
ear disability.  He feels that service connection is 
warranted for ear disability and cerumen of the ears.

There was treatment in service for an occluded right tympanic 
membrane in December 1988 and there was private treatment to 
remove ear wax and for otitis externa in August 1992.  
However, his service separation examination was normal and 
there is no evidence of current ear disability from the 
in-service disease.  A VA examiner indicated in February 2001 
that the veteran has been taught how to perform self ear 
irrigations and that that has succeeded for him and that he 
does not have any specific complaints.  He further indicated 
that the veteran has never had any otologic surgery and that 
he does not have hearing loss, tinnitus, or severe dizziness.  
Additionally, he indicated that both of the veteran's 
external auditory canals had cerumen but that the canals were 
otherwise clear and uninfected.  He further indicated that 
both tympanic membranes were clear and that the middle ear 
spaces appeared within normal limits and that both mastoid 
processes were within normal limits.  Audiogram revealed 
normal hearing sensitivities, speech discriminations, and 
tympanograms bilaterally.  The veteran reported to the VA 
audiologist in February 2001 that he sometimes experienced 
dizziness if he stands up too quickly.  A February 2001 VA 
outpatient treatment report shows the tympanic membranes were 
partially obscured by wax, but not inflamed.  

We find that these reports show that there is no disability 
from ear wax.  We find it probative that the VA ear disease 
examiner in February 2001 examined the veteran and indicated 
that he did not have severe dizziness and that he reported 
that no active ear disease was present.  The veteran is a 
layperson whereas his ear examiner reviewed his complaint and 
is competent to indicate that he does not have active ear 
disease.  In the absence of a current disability, service 
connection can not be established.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 43- 144 (1992).

If the veteran is claiming service connection for cerumen 
impaction on the basis of being a Persian Gulf veteran, there 
is no basis for an allowance of the claim.  There is no 
qualifying chronic disability under 38 C.F.R. § 3.317.



Left eye injury residuals

The veteran has appealed the denial of service connection for 
residuals of a left eye injury.  He states that he was hit in 
the left eye with a rock, piece of metal, or small object in 
service and feels that service connection is warranted.

In an October 1991 Desert Shield/Desert Storm out processing 
check list, the veteran reported that he had had an eye 
problem while deployed.  The physician's assistant's notation 
was of corneal abrasions of the left eye which had resolved.  
The veteran's service separation report indicates that the 
eyes were normal on clinical evaluation.  The February 2001 
VA examination report establishes that the are no residuals 
of the in-service corneal abrasion.  The examiner examined 
the veteran.  He stated that the external examination was 
within normal limits and that he had a history of a corneal 
abrasion in the past but no residual scarring which was 
apparent and that he was doing well.  A February 2002 VA 
outpatient treatment note supports the February 2001 
examiner's statement, reporting a history of a corneal 
abrasion but no current ocular pathology.  The veteran's 
March 2001 history of a corneal abrasion to his left eye in 
1990 with residual decreased visual acuity has been 
considered, but it is not competent, it is not supported, and 
it is contradicted by competent evidence.  Refractive error 
was reported on service separation examination in December 
1991 and the veteran currently uses contact lenses.  However, 
refractive error is not a disease under the law.  
38 C.F.R. § 3.303(c).  In the absence of a current disability 
due to injury, service connection can not be established.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43-144 (1992).

If the veteran is claiming service connection for left eye 
injury residuals on the basis of his being a Persian Gulf 
Veteran, there is no basis for an allowance of the claim.  
There is no qualifying chronic disability under 38 C.F.R. § 
3.317.  Refractive error is a known clinical diagnosis.



Hypertension 

The veteran has appealed the denial of service connection for 
hypertension.  He claims that service connection is 
warranted.  

Hypertension is not reported in service.  His blood pressure 
was 120/76 on service separation examination in October 1991 
and his heart and vascular system were clinically evaluated 
as normal.  At the time of the February 2001 VA examination, 
he reported that he had had hypertension for 1 year.  His 
blood pressure was 148/88 after taking medication.  At this 
time, there is no evidence showing hypertension in service or 
within 1 year of separation or linking it to service and the 
veteran reported that he had had it for 1 year in February 
2001.  The VA examiner in February 2001 indicated that it is 
very common in the general population.  Accordingly, service 
connection for hypertension is denied.  If the veteran is 
claiming service connection for hypertension on the basis of 
being a Persian Gulf veteran, there is no basis for an 
allowance of the claim.  It is a known clinical diagnosis 
rather than an undiagnosed illness.

	Lumbosacral pain

The veteran has appealed the denial of service connection for 
lumbosacral spine disability.  He claims that service 
connection is warranted and that his back was injured in 
service and his back disability is due to that injury and his 
service-connected left ankle disability.  

On VA assessment in  December 2000, he had moderate 
paraspinal muscle spasm of lumbar region and the assessment 
was joint pains.  X-rays revealed narrowing at L1-2, L4-5, 
and L5-S1 with an osteophyte and spondylolysis.

On VA examination in February 2001, the veteran described his 
in-service left ankle injury and treatment and stated that he 
began to develop back pain after his discharge.  He recalled 
no injury to the back and had sought no treatment in service.  
The impression was history of low back pain and the examiner 
opined that there was no evidence to suggest that his left 
ankle symptoms led to any back trouble.  

Private X-rays in May 2002 indicate that there is a 
transitional lumbosacral vertebra and degenerative change at 
L1-2 disc.

In essence, the veteran has low back pain, spondylolysis, a 
transitional vertebra, narrowing, an osteophyte, and 
degenerative disc change in his lumbosacral spine.  This was 
not shown in service and he first stated that he did not 
recall any history of injuries to his back.  He stated that 
he began to develop back pain after service, and this was in 
2001, more than 10 years after service.  There is no 
probative evidence of back disease or injury in service or of 
arthritis within 1 year of separation.  

Furthermore, in consideration of secondary service 
connection, there is no competent evidence of record of a 
nexus between his current back disability and his 
service-connected left ankle fracture disease or injury.  The 
VA examiner in February 2001 opined that no evidence 
suggested that his left ankle symptoms had led to any back 
trouble.  

We note that in June 2002, Dr. Laurents opined that a 
compression injury was sustained in a parachute jump injury 
in May 1988, and his conclusion that the veteran has residual 
chronic pain in his lumbosacral spine secondary to traumatic 
soft tissue injury from the parachute jump.  However, we find 
that his opinion has little probative value.  At best, it 
pales in comparison to the service medical records and 
separation report, and the veteran's failure to claim back 
problems in December 1991 when service connection for left 
ankle fracture disability was claimed.  Dr. Laurent does not 
explain how the veteran had a back injury in service.  
Furthermore, in February 2001, the veteran could recall no 
in-service back injury and reported that his symptoms began 
to develop after service.  Dr. Laurents' opinion is bare and 
hollow, with no explanation for it other than, as he put it, 
"examination findings and radiographic reviews".  

We conclude that the only examination findings mentioned in 
Dr. Laurents' report were made in 2002.  No treatment from 
him is reported prior to 2002, and examination by him before 
May 2002 is not mentioned anywhere.  There is no indication 
from him that he reviewed any examination findings prior to 
2002.  He mentioned comparing recent X-rays to previous 
X-rays, but there is no record of any X-rays of the spine 
being taken in service or prior to 2000.  He does not support 
his opinion and it is outweighed.  The veteran later stated 
in August 2004 that he jammed his back at the time of the 
in-service parachute accident, but we do not believe that 
account.  

We do not agree with the veteran's assertion that the May 
2002 report of Dr. Craig which he submitted in July 2002 
supports his claim for service-connected disability.  That 
report states that he got pain in his lower back after an 
April 2002 altercation with a prisoner.  The document reports 
symptoms, in 2002, and an assessment, in 2002, after a post-
service injury, in 2002.  The report does not indicate that 
the low back pain is in any way related to service.  

The Board notes that the veteran has spondylolysis and a 
transitional vertebra.  The Board notes that spondylolysis is 
defined as a "dissolution of a vertebra; a condition marked 
by platyspondylosis, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  Platyspondylosis 
is a "congenital [present at birth] flattening of the 
vertebral bodies," and aplasia is a "lack of development of 
an organ or tissue, or of the cellular products from an organ 
or tissue."  Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 
(1991), citing, Dorland's Illustrated Medical Dictionary 1567 
(27th ed. 1988).  The Board concludes that the veteran's 
spondylolysis is not a disease or injury within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Moreover, 
regardless of the nature of the veteran's transitional 
vertebra, it is not subject to service connection because we 
concluded that no in-service disease or injury is 
satisfactorily demonstrated.

If the veteran is claiming service connection for back 
disability on the basis of his being a Persian Gulf Veteran, 
there is no basis for an allowance of the claim.  It is a 
diagnosed disability rather than an undiagnosed illness.  38 
C.F.R. § 3.317.

Knees

The veteran has appealed the denial of service connection for 
knee disability.  He claims that since leaving the army, his 
knees have become an ever present and painful problem and 
that his knee disability is secondary to his 
service-connected left ankle disability.

A VA evaluator to whom the veteran complained of bilateral 
knee pain in August 2000 assessed probable 
osteoarthritis/degenerative joint disease.  On VA examination 
in February 2001, the veteran related a history of difficulty 
with both knees dating back to his service career.  
Clinically there was crepitus and tenderness to palpation 
along the patellofemoral articulation.  X-rays were normal.  
The examiner indicated that he had a history of 
patellofemoral syndrome bilaterally.  The examiner opined 
that there was no evidence to suggest that the veteran's left 
ankle symptoms led to any knee trouble.  A February 2001 VA 
evaluation revealed tenderness over the medial collateral 
ligament bilaterally and some pain with valgus stress 
bilaterally.  The assessment was bilateral medial collateral 
ligament strain.

In essence, the veteran has probable 
osteoarthritis/degenerative joint disease, bilateral 
patellofemoral syndrome, and bilateral medial collateral 
ligament strain.  This was not shown in service.  While it is 
claimed that it began in service after a parachute jump in 
1988, there is no supporting documentation and the assertion 
is not accepted as credible.  Instead, his service medical 
records are silent and the service separation examination 
report is competent and persuasive evidence which indicates 
that his knees were normal at that time.  Furthermore, there 
is no evidence of any arthritis within 1 year of separation.  

We note that Dr. Laurents' opined in June 2002 that the 
veteran has suffered residual chronic pain in his knees 
secondary to traumatic soft tissue injury from the May 1988 
parachute jump.  However, we accord very little probative 
value to the June 2002 opinion of Dr. Laurents.  At best, it 
pales in comparison to the service medical records and 
separation report, and the failure to claim knee problems in 
December 1991 when service connection for left ankle fracture 
disability was claimed.  The opinion is bare and hollow, with 
no explanation for his opinion.  His report is also 
undermined by the veteran's originally claiming service 
connection for bilateral knee condition secondary to injury 
to the left ankle, in May 2000.  Additionally, the veteran 
reported in January 2001 that since leaving the army, his 
knees had become an ever present problem and there is no 
treatment shown prior to the claim.

Furthermore, in consideration of secondary service 
connection, there is no competent evidence of record of a 
nexus between his current bilateral knee disability and his 
service-connected left ankle fracture disability and the VA 
examiner in February 2001 opined that no evidence suggested 
that his left ankle symptoms had led to any knee trouble.  

If the veteran is claiming service connection for bilateral 
knee condition on the basis of his being a Persian Gulf 
Veteran, there is no basis for an allowance of the claim.  
The condition is a known clinical diagnosis.

In considering each of the above claims, the Board has 
considered the doctrine of reasonable doubt.  However, the 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Right ankle

The veteran has appealed the denial of service connection for 
right ankle disability.  He claims that it is due to his 
service-connected left ankle disability.

A service medical record shows treatment in February 1988 for 
complaints of right ankle pain for 1 week.  The veteran 
reported that the ankle was swollen and bruised up but that 
it now just had pain.  He was in his 6th week of training and 
denied direct trauma.  Observation revealed tenderness over 
the medial malleolus to the posterior tibial tendon.  There 
was crepitus and the tibia was tender.  There was also pain 
with inversion and eversion.  The assessment was posterior 
tibial tendinitis possible sprain.  No further treatment in 
service is shown.  On service separation examination in 
October 1991, he reported that retained hardware in his left 
ankle was somewhat painful.  Clinical evaluation of his right 
lower extremity and musculoskeletal system was normal.  

On VA X-ray in December 2000, the veteran's right ankle 
showed evidence of narrowing.  On VA evaluation in February 
2001, the veteran complained of bilateral ankle pain.  His 
ankles had a full range of motion and he had 5/5 strength.  A 
July 2001 VA orthopedic surgery consult note indicates that 
the veteran had had multiple inversion sprains of his right 
ankle.  A February 2001 VA examiner noted that the veteran 
walked with a slightly antalgic gait on the left, that he had 
normal toe and heel walking, and that he had physiologic and 
symmetrical strength in both lower extremities.  The 
examiner's opinion was that there was no evidence to suggest 
that the veteran's left ankle symptoms led to knee or back 
trouble.  X-rays of the right ankle in July 2001 revealed 
minor degenerative changes.  

The February 1988 service medical record is a report of a 
possible sprain.  Multiple inversion sprains were reported by 
a VA orthopedic surgery consultant in February 2001.  The 
examiner did not exclude the in-service sprain from his 
diagnosis.  There is no basis to distinguish the current 
diagnosis from in-service manifestations and diagnosis 
without resorting to unsupported speculation.  Reasonable 
doubt is resolved in the veteran's favor, and service 
connection for right ankle sprain will be established.

Evaluation of allergic rhinitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
allergic rhinitis.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
Fenderson v. West, 12 Vet. App.119, 26 (1999) (citing 
Francisco v. Brown, 7 Vet. App.55 (1994).  The evidence 
reflects that the condition has not significantly changed and 
a uniform rating is warranted.

The veteran is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Diagnostic Code 6522 provides a 10 percent rating for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  It provides for a 
30 percent rating for allergic or vasomotor rhinitis with 
polyps.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial disability rating in excess of 10 
percent for allergic rhinitis.  The evidence shows allergic 
rhinitis and it shows examination for allergic rhinitis.  
Observation in August 2000 revealed the veteran's nose to be 
within normal limits.  There was a December 2000 denial by 
the veteran of chronic sinus drainage or allergy symptoms and 
a report by him at that time of use of an inhaler during 
acute illness on 2 occasions.  There are February 2001 
findings of mild erythema and edema of the nose with clear 
exudate and good flow.  With the medical evidence describing 
symptoms and findings, there is no remark that there is any 
abnormal lesion, and no evidence reports polyps.  
Additionally, polyps are not alleged.  The Board concludes 
that the veteran does not have polyps.  Since we do, we 
conclude that he does not meet the rating criteria for a 
higher rating than 10 percent under Diagnostic Code 6522.  We 
have reviewed the rating schedule and find that no other 
Diagnostic Code is appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  


ORDER

Entitlement to service connection for cerumen impaction of 
both ears is denied.

Entitlement to service connection for residuals of a left eye 
injury is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for lumbosacral spine 
disability claimed as lumbosacral pain secondary to 
service-connected left ankle fracture disability is denied.

Entitlement to service connection for bilateral knee 
condition is denied.

Entitlement to service connection for right ankle sprain is 
granted.

Entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis is denied.


REMAND

Service connection for diarrhea

The veteran was diagnosed with diarrhea in December 2000.  A 
VA examiner in February 2001 indicated that the veteran had 
been scoped 2 weeks before the examination, and that 
according to the note on the VA examination request H. pylori 
was documented.  The February 2001 VA examination report also 
states that the veteran reported having postprandial 
regurgitation and some nausea.  The treatment report from his 
being scoped before the February 2001 VA examination is not 
of record.  In light of the above, reasonable attempts to 
obtain such report should be made and documented, and an 
examination as described in indented paragraph 2 below is 
necessary.  



	Service connection for skin disorder

Service records show indicia of skin manifestations in 
service and there is evidence of skin manifestations after 
service.  

On VA assessment in February 2000, the veteran reported that 
he had had an onset of a skin rash in February 1991, and that 
discreet pustules would develop on his forearms and thighs 
episodically.  He had a rash on his forearms and few discreet 
erythematous papules without apparent pus on his anterior 
thighs, but not corresponding to hair follicles.  The 
assessment was skin rash.  

The VA examiner in February 2001 determined that he had a 
follicular lesion on his right thigh and a similar lesion 
above his knee.  They resembled fire ant bites.   

In January 2002, a private nurse indicated that he observed a 
pustule on the veteran's left wrist, with an erythematous 
border surrounding it.  It did not have the appearance of an 
injury or an insect bite and the veteran stated that he had 
them intermittently on his wrist and chest also.   

The provisions of 38 C.F.R. § 3.317 may be applicable.  We 
conclude that there is insufficient information to decide the 
claim and that further VA examination is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should make reasonable 
attempts to obtain the report of the 
veteran being scoped 2 weeks before his 
February 2001 VA examination.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA medical 
examination(s) in order to ascertain the 
nature and etiology of his claimed 
diarrhea and skin disability.  The 
veteran's claims folder should be made 
available to the examiner(s).  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  All 
diagnoses to the extent that any are 
shown are then to be set forth.
Specific responses are requested to the 
following:

(a)  The examiner(s) should note and 
detail all reported symptoms and should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints.

(b)  The examiner(s) should determine and 
indicate if there are any objective 
medical indications that the veteran is 
suffering from his alleged symptoms. 

(c)  The examiner(s) should specifically 
determine and indicate if the veteran's 
symptomatology is due to a known 
diagnostic entity(s).  If so, the 
examiner should ascribe particular 
symptoms to such diagnoses.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe a 
diagnosis or diagnoses.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has or can obtain evidence, that 
evidence must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


